Citation Nr: 1210228	
Decision Date: 03/19/12    Archive Date: 03/30/12

DOCKET NO.  10-23 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date earlier than June 27, 2007, for the award of a 100 percent disability rating for the Veteran's service-connected schizophrenia, undifferentiated type.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel




INTRODUCTION

The Veteran has active service from March 1951 to December 1953. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in San Juan, Puerto Rico that increased the Veteran's disability rating for schizophrenia, from 70 to 100 percent, effective June 27, 2007.  The Veteran filed a notice of disagreement as to the effective date assigned and the RO denied the claim for an earlier effective date in a May 2010 statement of the case.

In February 2011, the Board denied the Veteran's claims.  The Veteran filed a timely appeal of the decision to the United States Court of Appeals for Veterans Claims, and pursuant to a Joint Motion for Remand, a July 2011 Order vacated the Board's decision and remanded the matters for compliance with the instructions in the Joint Motion for Remand.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

In compliance with the July 2011 Joint Motion for Remand, the Board remands the claim so that the Veteran's complete VA treatment records, dated from June 27, 2006, to June 26, 2007, can be obtained.  A search should specifically be made for any treatment during that period of time provided by Dr. Vega-Torres.  



Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Obtain all VA treatment records dated from June 27, 2006, to June 26, 2007, to specifically include any psychiatric treatment provided by Dr. Vega-Torres.  All reasonable attempts should be made to obtain the identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  After completing the above, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations. 


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


